PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
AMADEUS S.A.S.
Application No. 16/699,233
Filed: 29 Nov 2019
For SYSTEM AND METHOD FOR INTEGRATING HETEROGENEOUS DATA OBJECTS
:
:
:
:	DECISION ON PETITION
:
:
:

	
This is a decision on the petition filed on July 22, 2022, which is being treated as a  petition pursuant 37 C.F.R. § 1.55(f) requesting the acceptance of a delayed submission of certified copy of a foreign application.  

This petition pursuant to 37 C.F.R. § 1.55(f) is DISMISSED.

This pending non-provisional application was filed pursuant to 35 U.S.C. § 111(a) on November 29, 2019, claiming the benefit of one French application filed on May 29, 2019.  However, a certified copy of the foreign application was not filed with the Office within the later of four months from the actual filing date of this US application (March 30, 2020 since March 29, 2020 fell on a Sunday) or sixteen months from the filing date of the foreign application (September 29, 2020).  

A certified copy of the foreign application was received on November 3, 2020.

Since a certified copy of the foreign application was not filed prior to September 29, 2020, this is an appropriate petition under the provisions of 37 C.F.R. § 1.55(f).

A petition pursuant to 37 C.F.R. § 1.55(f) to accept an untimely submitted certified copy of the foreign application must contain:

a certified copy of the foreign application;
a showing of good and sufficient cause for the delay; and,
the petition fee as set forth in 37 C.F.R. 
§ 1.17(g).

With this petition, the petition fee has been received.1

However, this petition cannot be granted, for the petition lacks a showing of good and sufficient cause for the delay.  The undersigned has not located any explanation for the delay in the petition papers.

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.55(f)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

EFS-Web: Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions
  







    
        
            
        
            
        
            
    

    
        1 $2100 has been received towards the petition fee, when only $220 is due.  Office records show the $1880 overpayment was refunded to the appropriate credit card on September 9, 2022.
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.